Fish, C. J.
The Penal Code, § 125, declares: “If any person shall, by ■ offering higher wages or in any other way, entice, persuade, or deeoy, or attempt to entice, persuade, or deeoy any servant, cropper, or farm laborer, whether under a written or parol contract, after he shall have actually entered the service of his employer, to leave his employer during the term of service, knowing that said servant, cropper, or farm laborer was so employed, he shall be guilty of a misdemeanor.” An indictment for a violation of this section which omitted the essential part thereof, viz., “to leave his employer during the term of service,” failed to charge any penal offense; and the court erred in *333overruling the general demurrer attacking the indictment on that ground.
No. 2264.
March 16, 1921.
Accusation of enticing laborer. Before Judge Gower. Crisp superior court. June 29, 1920.
Whipple & McKenzie, for plaintiff in error.
J. B. Wall, solicitor-general, Jesse Grantham, and Crum & Jones, contra.
In view of this ruling the grounds of tho demurrer urging the uneonstitutionality of the statute upon which the indictment was founded will not he considered.

Judgment reversed.


All the'Justices concur, except George, J., absent.